By the Court,
Kingman, C. J.
The relator in this case was awarded the contract for the printing and binding of the general statutes, finder the law of the last session, approved March 8th, 1868, *443and asks the court to award Mm a writ of mandamus, compelling, the secretary, and the commissioners appointed to codify the laws, to furnish him the copy thereof. Such principles as were deemed material to discuss, and which must control this case, were presented in the case of The State ex rel. John Speer v. R. A. Barker, ante, decided at this term of the court. It is, however, contended for the relator in this case, that the two contracts may well be in force; that there is sufficient evidence in the law of last winter to justify such a conclusion, and that in such a case the court is bound to give such a construction as will give effect to that law, so far as the relator’s claim is concerned. We concede, as a sound rule of construction, that the courts will hold that the presumption is that every statute, the object and provisions of which are among the acknowledged powers of legislation, is valid and constitutional, and such presumption cannot be overcome unless the contrary clearly appears ; and, therefore, unless it clearly appears that the legislature transcended its powers by directing a new contract to be made, this court will be constrained to hold the relator’s contract valid and binding, and his right to the writ prayed for undoubted.
We do not propose again to examine the question decided in the case of Speer, relator, v. Barker.
It was there held that the legislature could not avoid its contract, by a new law ; that it had exhausted its power over the printing of .the laws when it had let them by contract, and the contract still held good. But here it is insisted that the printing claimed by the relator is of a different character. Other matters, such as the constitution, are to be printed. The laws are to be printed with head notes and references to *444decisions, upon a different quality of paper, of a larger size, and with different type, and are to be differently bound, and a larger number are to be printed. In short, the differences are so many, and s,o minute, that it would seem that the law was studiously drafted for the argument, rather than the argument made for the law. There is hardly a conceivable agreement in the specifications of the two laws, and yet they have one and the same object, viz: The printing of the general and special laws. If, as we believe, the legislature, mistaking its power over the matter, desired to provide for the printing of the new revision in a better and more desirable manner than was stipulated for in the previous laws on that subject, their purpose would be readily understood and approved.' But, if they, with studious skill and laborious minuteness of detail, sought to accomplish this purpose by multiplying variances, so that the state should be burthened with the cost of paying for the printing of two sets of laws, then the measure of approval will be very much diminished. And yet this unworthy motive is the one, in effect, that the counsel places as the influential one, with those who made the law. It is not the language of his argument, but it is its logic. We attribute no such motive, but think they acted in good faith — not to make- a contract, or to avoid one, but, under a misapprehension of the facts, or their power in the premises, thought only to give a more perfect and desirable copy of the revision they adopted to the people of the state. Still, it was their main controlling idea to have the laws printed- and circulated. This had already been provided for. The state was bound by its contract. If it could avoid its contract by a multiplicity of changes in the details, then a contract with the *445state is of no value, for it is subject' entirely to the caprice of the legislature. If it would provide for the printing of two sets of laws, it might for a dozen; and the constitutional limitations, and the objects sought by them, would be valueless. We think, so far as the law of last session provided for the printing of the laws is concerned, the legislature exceeded their power; and it follows as a necessary and inevitable consequence that the relator could get no contract under it.
The motion for a mandamus must, therefore, be re-fa sed.
All the justices concurring.